Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, 8-12, drawn to a sterile interface connection configured to connect a water purification system to a disposable source of dialysate concentrate comprising a chamber and a spring-loaded needle with a retracted and an extended configuration.
Group II, claims 6-7, drawn to a sterile interface connection of a disposable source of dialysate concentrates comprising an alignment feature, a disinfectant plug, a sealing septum.

Groups I-II lack unity of invention because the groups do not share the same or corresponding technical feature.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as disclosed above.

During a telephone conversation with Mr. Justin Thomas on 3/3/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5 and 8-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “sterile vessel” on Figure 10 as described in the specification (Figure 10 is missing).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 2013/0060233 A1 to O’Connor et al. (hereinafter “O’Connor”).
Regarding Claim 1, O'Connor discloses a sterile interface connection (Fig. 6A, an insertion mechanism 200; [0053]), the sterile interface connection comprising:
a chamber (Fig. 6A, a housing 202; [0053]) comprising an inlet (Fig. 5C, a manifold intake 240A; [0059]) on a proximal end (Fig. 5C, a manifold 240; [0053]) and a valve (Fig. 6A, a sterile boot 250; [0053]) on a distal end (Fig. 6A, a base 252; [0053]); and
a spring-loaded needle (Fig. 6A, a needle 214; [0053]) disposed in the chamber (Fig. 6A, the needle 214 is in the housing 202; [0053]), a proximal end of the spring-loaded needle being connected to the inlet (Fig. 6A, a proximal end of the needle 214 resides in the 
wherein the sterile interface connection includes a retracted configuration in which the spring-loaded needle is fully retracted into the chamber and the valve is closed and sealed (Fig. 6A, the insertion mechanism 200 is in a locked and ready to use stage, wherein the boot 250 is closed to the environment; [0060], the sterile interface connection further including an extended configuration in which the spring-loaded needle extends through the valve (Fig. 6B, the insertion mechanism 200 is in an inserted stage where the needle extends through the boot 250; [0063]).  
In regards to the sterile interface connection being configured to connect a water purification system to a disposable source of dialysate concentrates, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended used, it meets the claim. In this case the sterile interface connection is configured to connect a water purification system to a disposable source of dialysate concentrates since nothing in the prior art prevents it from being used in this manner.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 2, O'Connor discloses the sterile interface connection of claim 1, wherein the spring-loaded needle further comprises a lumen extending therethrough (Fig. 6A, the needle 214 is hollow; [0055]) and a port (Fig. 6A, a cannula 234; [0053]) disposed at a distal end of the spring-loaded needle (Fig. 6A, the cannula 234 is at a distal end of the needle 214; [0053]).
Regarding Claim 3, O'Connor discloses the sterile interface connection of claim 2.
t has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 4, O'Connor discloses the sterile interface connection of claim 1, wherein the chamber further comprises an outlet (Fig. 6A, a base opening 252A; [0055]).
In regards to the sterile interface connection being configured to, in the retracted position; receive fluid from the water purification system via the inlet to sterilize the chamber and the spring-loaded needle and discard the fluid through the outlet, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended used, it meets the claim. In this case the sterile interface connection is configured to, in the retracted position, receive fluid from the water purification system via the inlet to sterilize the chamber and the spring-loaded needle and discard the fluid through the outlet since nothing in the prior art prevents it from being used in this manner.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus 
Regarding Claim 5, O'Connor discloses the sterile interface connection of claim 4, wherein the fluid contacts all interior and exterior surfaces of the spring-loaded needle (Fig. 6A, the needle 214 is hollow; [0055]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0060233 A1 to O’Connor et al. (hereinafter “O’Connor”).
Regarding Claim 8, O'Connor discloses a method (Fig. 6A, a method of using an insertion mechanism 200; [0053]), comprising:
receiving a sterile interface connection (Fig. 6A, an insertion mechanism 200; (0053]) comprising a chamber (Fig. 6A, a housing 202; [0053]), a spring-loaded needle (Fig. 6A, a needle 214; [0053]) disposed in the chamber (Fig. 6A, the needle 214 is in the housing 202; [0053]), and a valve of the chamber that is closed and sealed (Fig. 6A, a sterile boot 250; [0053]);
connecting an inlet of the sterile interface connection (Fig. 5C, a manifold intake 240A; [0059]); and 
extending the spring-loaded needle through the valve (Fig. 68, the insertion mechanism 200 is in an inserted stage; [0063]). 
O'Connor fails to explicitly disclose the sterile interface connection being configured to connect a water purification system to a disposable source of dialysate concentrates.

Regarding Claim 9, O'Connor discloses the method of claim 8. O'Connor fails to explicitly disclose the sterile interface connection being configured to delivering fluid from a water purification system to a disposable source of dialysate concentrates.
It would have been obvious to one of ordinary skill in the art at the time of the invention to disclose the sterile interface connection being configured to connect a water purification system to a disposable source of dialysate concentrates, in order to provide an integrated safety feature while minimizing pain and discomfort during a dialysis procedure (O'Connor, [0008]).
Regarding Claim 10, O'Connor discloses the method of claim 8, further comprising receiving fluid via an inlet in the sterile interface connection to sterilize the chamber and the spring-loaded needle (Fig. 6A, a sterile fluid is received via the manifold intake 240A; [0059]). O'Connor fails explicitly disclose the fluid being received from the water purification system.
It would have been obvious to one of ordinary skill in the art at the time of the invention to disclose the sterile interface connection being configured to connect a water purification system to a disposable source of dialysate concentrates, in order to provide an integrated safety feature while minimizing pain and discomfort during a dialysis procedure (O'Connor, [0008]).
Regarding Claim 11, O'Connor discloses the method of claim 10, further comprising discarding the fluid through an outlet of the sterile interface connection (Fig. 6A, the sterile fluid is discarded through a base 252; [0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
3/4/22